Title: From James Madison to Joseph H. Nicholson, 19 November 1803
From: Madison, James
To: Nicholson, Joseph H.



private
Dear Sir
Novr. 19. 1803
Your request of the naval force of Morocco was sent you this morning. I now enclose a list of impressments. You will please to understand that this is not officially done, and in expectation that no official use will be made of either; the regular course requiring that information should be furnished by a call of ⟨Congres⟩s on the Presidt. I will take occasion to talk with you on this subject generally. At present I suggest only that it is particularly proper that the business of impressments should be deemed too important to ⟨be⟩ managed in any subordinate or irregular way. Yrs respectfully
James Madison
 

   
   RC (DLC: Joseph H. Nicholson Papers). Damaged by removal of seal.



   
   Neither a request from Nicholson nor JM’s earlier reply has been found, but see JM to Eustis, 17 Nov. 1803.



   
   Enclosure not found.



   
   In Jefferson’s 17 Oct. 1803 state of the union message he had called the attention of the legislature to the question of whether current laws afforded American citizens the protection necessary in a time of renewed war. On 22 Nov. 1803 the Senate formally requested that the president forward whatever information had been received regarding the impressment of U.S. seamen (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 14–15, 80).


